
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.18



AMPHENOL CORPORATION

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

Effective January 25, 1996

Incorporating:

First Amendment (2000-1) effective January 1, 2000


--------------------------------------------------------------------------------




AMPHENOL CORPORATION

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

PREAMBLE


        Amphenol Corporation ("Amphenol") has formally adopted a Supplemental
Employee Retirement Plan, effective January 25, 1996, for a select group of
senior management personnel of Amphenol and its Affiliated Companies to insure
that the overall effectiveness of the executive compensation and retirement
programs of Amphenol and its Affiliated Companies will attract, retain and
motivate qualified senior management personnel.


Section I.    Definitions.


        When used herein the following words shall have the meanings below
unless the context clearly indicates otherwise. To the extent additional
definitions of words or terms (not defined below) are necessary or helpful, the
definitions of such words or terms in the Basic Retirement Plans shall apply
unless the context clearly indicates otherwise.

        1.1   "Affiliated Company" means any trade or business entity, or
predecessor company of such entity, if any, which is a member of a controlled
group of corporations as defined under the Internal Revenue Code Section 414, of
which Amphenol is also a member.

        1.2   "Basic Retirement Plan" means any defined benefit pension plan
intended to be qualified under Section 401 of the Code, sponsored by Amphenol
Corporation or any Affiliated Company, as amended from time to time.

        1.3   "Basic Retirement Plan Benefit" means the annual benefit to which
a Participant is entitled from the Basic Retirement Plan.

        1.4   "Company" means Amphenol Corporation and its subsidiaries and any
successors thereto.

        1.5   "Compensation" means the Participant's Compensation as defined in
the Basic Retirement Plan.

        1.6   "Code" means the Internal Revenue Code of 1986, as amended.

        1.7   "Participant" means any employee of the Company who meets the
eligibility requirements of Section II and who is designated and approved as set
forth in Section II.

        1.8   "Pension Committee" means the Pension Committee as designated by
the Board of Directors, from time to time, or if none, the Board of Directors of
the Company.

        1.9   "Plan" means the Amphenol Corporation Supplemental Employee
Retirement Plan.

        1.10 "Retirement Date" means a Participant's Normal Retirement Date,
Early Retirement Date or Late Retirement Date as the context may indicate and as
defined in Section III of the Plan.

        1.11 "Supplemental Retirement Plan Benefit" means the annual benefit
payable in accordance with the Plan.

        1.12 "Surviving Spouse" means the spouse of the Participant who is
legally married to the Participant, and is not legally separated or divorced
from the Participant, and with respect to an active Participant, has been so
married for a period of not less than 12 months as of the Annuity Starting Date
or death of the Participant.

        1.13 "Years of Service" means the Participant's Years of Accrual Service
as defined in and accrued under the Basic Retirement Plan.


Section II.    Eligibility to Participate.


        2.1.  Eligibility.    Each senior management employee of the Company
shall be eligible to become a Participant in the Plan but shall only become a
Participant upon such employee being designated as a

1

--------------------------------------------------------------------------------



Participant by the Pension Committee in writing and provided further that at the
time of such designation and approval the employee is a Participant in a Basic
Retirement Plan. Notwithstanding the preceding sentence, effective January 1,
2000, any employee of the Company who is actively employed and a Participant in
the Basic Retirement Plan, and whose benefit under the Basic Retirement Plan has
been limited by the application of Section 401(a)(17) or Section 415 of the
Code, shall be eligible to become a Participant in the Plan. [First Amendment
(2000-1)]

        2.2   Cessation of Eligibility. Once an employee becomes a Participant,
he or she shall remain a Participant until his or her termination of employment
with the Company and thereafter until all benefits to which the Participant or
the Participant's Surviving Spouse is entitled under the Plan have been paid;
provided, however, that if a Participant ceases to be a Participant in a Basic
Retirement Plan prior to the first to occur of his or her Retirement Date and
the date of his or her termination of employment with the Company, he or she
shall cease to be a Participant hereunder on the date he or she ceases to be a
Participant in a Basic Retirement Plan.


Section III.    Eligibility for and Amount of Benefits.


        3.1   Eligibility. Each Participant eligible to retire from the Company
shall be eligible to receive a benefit from the Plan beginning on the date
benefits commence under a Basic Retirement Plan.

        3.2   Retirement Benefits. The Supplemental Retirement Plan Benefit
payable to a Participant as of the Retirement Date shall be an annual benefit,
payable in the Normal Form provided under the Basic Retirement Plan, equal to
(a) less (b) determined as follows:

        (a)   is the annual benefit which is derived from Employer and Employee
contributions, if any, payable to the Participant or Participant's Surviving
Spouse or other applicable beneficiary, if any, under the Basic Retirement Plan
as of the Participant's applicable Retirement Date, such benefit to be
calculated as if the compensation limitation imposed to determine benefits by
Section 401(a)(17) of the Code was $500,000 and without regard to any
limitations under Code Section 415; and

        (b)   is the annual benefit which is derived from Employer and Employee
contributions, if any, and which is payable to the Participant or the
Participant's Surviving Spouse or other applicable beneficiary, if any, under
the Basic Retirement Plan as of the Participant's applicable Retirement Date,
such benefit to be calculated with the actual maximum limitation on compensation
for benefit purposes as imposed by Section 401(a)(1 7) of the Code.

        A Participant or a Participant's Surviving Spouse or other beneficiary's
Supplemental Retirement Plan Benefits under this Plan shall consist of such
Supplemental Retirement Plan Benefits payable as a result of an excess existing
when the Participant's retirement benefit under the Basic Retirement Plan is
determined as if the compensation limit imposed under Code Section 401(a)(17)
was $500,000 and the limitations under Code Section 415 were not applicable. No
benefit shall be payable under this Plan to a Participant or Surviving Spouse,
or other beneficiary unless a benefit is payable to such Participant, Surviving
Spouse or beneficiary under the Basic Retirement Plan. The calculation of the
Supplemental Retirement Plan Benefit shall be done by Amphenol in consultation
with the consulting actuary for the Company's Basic Retirement Plans. The
benefits so determined and the interpretation of Amphenol based upon such
actuarial input shall be final and binding on the Company, the Participant and
the Participant's Surviving Spouse or other applicable beneficiary, if any.
[First Amendment (2000-1)]

        3.3   Death Prior to Termination of Employment. If a Participant dies
prior to his Annuity Starting Date under the Basic Retirement Plan, his
Surviving Spouse, if any, shall be entitled to a Supplemental Retirement Plan
Benefit equal to the Qualified Pre-Retirement Survivor Annuity or other
pre-retirement death benefit payable to a Surviving Spouse under the Basic
Retirement Plans based upon the Participant's Years of Service and Compensation
as of date of death calculated in accordance with Section 3.2 above. Such
Supplemental Retirement Plan Benefit shall be payable as of the date the

2

--------------------------------------------------------------------------------




Qualified Pre-Retirement Survivor Annuity or other pre-retirement death benefit
is payable under the Basic Retirement Plan.

        3.4   Termination of Employment. If a Participant's employment with the
Company is terminated prior to attaining Early Retirement Age, the Participant
and his Surviving Spouse or beneficiary shall have a right to receive deferred
Supplemental Plan Benefits, subject to Section 6.1 hereof.


Section IV.    Form and Commencement of Benefits.


        4.1   Form of Benefits. Supplemental Retirement Plan Benefits payable to
a Participant, Surviving Spouse or beneficiary pursuant to Section III will be
payable in the same form as may be applicable to the Basic Retirement Plan
Benefit or the Surviving Spouse's or other beneficiary's benefit, if any, under
the Basic Retirement Plan. If a Basic Retirement Plan Benefit is payable to a
Participant in a form other than the Normal Form of Benefit under the Basic
Retirement Plan, then his or her Supplemental Retirement Plan Benefit shall be
subject to adjustment by the same factors as are applied under the Basic
Retirement Plan with respect to the Basic Retirement Plan Benefit of the
Participant.

        4.2   Commencement of Benefits. A Supplemental Retirement Plan Benefit
payable under this Plan to a Participant, Participant's Surviving Spouse or
beneficiary pursuant to Section III will commence on the first day of the month
coincident with the date on which the Participant's benefits under the Basic
Retirement Plan commence. A Supplemental Retirement Plan Benefit payable to a
Surviving Spouse or other beneficiary, if any, pursuant to Section III will
commence on the first day of the month coincident with or next following the
Participant's death or the date Qualified Pre-Retirement Survivor Annuity or
other pre-retirement death benefits under the Basic Retirement Plan commence, if
later. Payment of a Supplemental Plan Benefit to a Participant will terminate at
the same time as payments under the Basic Retirement Plan terminate, unless
previously terminated pursuant to any other provision hereof. Payment of a
Supplemental Retirement Plan Benefit to a Surviving Spouse will terminate with
the payment made on the first day of the month in which the Surviving Spouse
dies. In the event of any early commencement of benefits prior to Normal
Retirement Date, such benefits shall be subject to the same actuarial adjustment
for early commencement, if any, as are made for benefits under the Basic
Retirement Plan.

        4.3   Acceleration/Commutation of Benefits. Amphenol may, in its sole
discretion, at any time, or from time to time, accelerate payment of
Supplemental Retirement Plan Benefits and pay the Actuarial Equivalent thereof
to any Participant in a single lump sum settlement in cash.


Section V.    Amendment and Termination.


        5.1   Amendment or Termination. Amphenol intends the Plan to be
permanent but reserves the right to amend or terminate the Plan when, in the
sole opinion of Amphenol, such amendment or termination is advisable. Any such
amendment or termination shall be made pursuant to a resolution by the Board of
Directors of Amphenol which shall be effective on the date of such resolution.
No amendment or termination of the Plan shall directly or indirectly deprive any
Participant, Surviving Spouse or beneficiary of all or any portion of any
Supplemental Retirement Plan Benefit which has commenced prior to the effective
date of the resolution amending or terminating the Plan nor any benefit accrued
prior to the effective date of a resolution amending or terminating the Plan.

        5.2   Termination Benefits. In the event of termination of the Plan or a
Participant's participation in the Plan, each actively employed or disabled
Participant on the termination date shall become vested in his accrued
Supplemental Retirement Plan Benefit as of the termination date. Such accrued
Supplemental Retirement Plan Benefit shall be calculated as set forth in
paragraph 3.2 above based upon the Participant's Years of Accrual Service,
Compensation and Basic Retirement Plan Benefit, as of the termination date. For
purposes of determining a Participant's accrued Supplemental Retirement Plan
Benefit pursuant to this paragraph, the Participant's Basic Retirement Plan
Benefit shall be his or her then accrued benefits from the Basic Retirement Plan
payable at Normal Retirement Age. Payment

3

--------------------------------------------------------------------------------




of a Participant's accrued Supplemental Retirement Plan Benefit shall not be
dependent upon the continuation of employment with the Company following the
Plan termination date. Accrued Supplement Retirement Plan Benefits shall become
payable at the date for commencement of payment of a Supplemental Retirement
Plan Benefit pursuant to the terms of paragraph 4.2 above.

        5.3   Corporate Successors. The Plan shall not be automatically
terminated by a transfer or sale of assets of Amphenol or by the merger or the
consolidation of Amphenol into or with any other corporation or other entity,
but the Plan shall be continued after such sale, merger or consolidation only if
and to the extent that the transferee, purchaser or successor entity agrees to
continue the Plan. In the event the Plan is not continued by the transferee,
purchaser or successor entity, then the Plan shall terminate subject to the
provisions of paragraph 5.1 and 5.2.


Section VI.    Miscellaneous.


        6.1   Forfeiture of Benefit. Notwithstanding any other provision of the
Plan, future payment of a Supplemental Retirement Plan Benefit hereunder to a
Participant, Surviving Spouse or beneficiary will, at the discretion of the
Retirement Committee, be discontinued and forfeited hereunder to the
Participant, Surviving Spouse or beneficiary, at any time if any of the
following circumstances occur:

        (a)   the Participant engages in activities deemed competitive with
and/or materially detrimental to the Company following his termination of
employment with the Company;

        (b)   the Participant performs acts of willful malfeasance or gross
negligence in a matter of material importance to the Company, and such acts are
discovered by the Company at any time prior to the death of the Participant.

        The Pension Committee shall have the sole and unlimited discretion with
respect to the application and the provisions of this Section and the exercise
of discretion shall be conclusive and binding upon the Participant, Surviving
Spouse and beneficiary and all other persons.

        6.2   No Effect on Employment Rights. Nothing contained herein will
confer upon any Participant the right to be retained in the employ or service of
the Company nor limit the rights of the Company to discharge or otherwise deal
with Participants without regard to the existence of the Plan.

        6.3   Funding. The Plan at all times shall be entirely unfunded and no
provision shall at any time be made with respect to segregating any assets of
the Company for payment of any benefits hereunder. Nothing in this Plan and no
action taken pursuant to the provisions of the Plan shall create or be construed
to create a trust fund of any kind. Any funds which may be set aside to provide
for benefits hereunder shall continue for all purposes to be part of the general
funds of the Company and no person other than the Company shall have any
interest in such funds. No Participant, Surviving Spouse, beneficiary or any
other person shall have any interest in any particular assets of the Company by
reason of the right or prospective right to receive a benefit under the Plan,
and any such Participant, Surviving Spouse, beneficiary or other person shall
only have the rights of a general unsecured creditor of the Company with respect
to any rights under the Plan. Nothing contained in this Plan shall constitute a
guarantee by the Company or any officer or other member or other entity or
member of the control group or other persons associated with the Company that
the assets of the Company will be sufficient to pay any benefit hereunder.

        6.4   Spendthrift. No benefit payable under the Plan shall be subject to
any manner of anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the payee; and any
attempt so to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be null and void; and the Company shall not
be liable in any manner for or subject to the debt, contracts, liabilities,
engagement or torts of any person entitled to any benefit under the Plan.

        6.5   Administration. The Pension Committee shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof. All provisions set forth in the

4

--------------------------------------------------------------------------------




Basic Retirement Plans with respect with the administrative powers and duties of
the Pension Committee, expenses of administration and the procedure for filing
claims and review of claims shall be also applicable with respect to this Plan.
The Pension Committee shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions, personnel files, records, benefit
calculations and other information furnished by any actuary, accountant,
Controller, legal counsel or the person employed by or engaged by the Company
with respect to the Plan.

        6.6   Disclosure. Each Participant shall receive a copy of the Plan and
the Pension Committee will make available for inspection by any Participant,
Surviving Spouse or beneficiary, a copy of any rules and regulations adopted by
the Pension Committee or administrator of the Plan as well as make available any
annual reports filed by the Plan.

        6.7   State Law. The Plan is established under and will be constructed
according to the laws of the State of Connecticut, to the extent that such laws
are not preempted by the Employer Retirement Income Security Act of 1974, as
amended, and valid regulation published thereunder. Each Participant hereof
consents and submits to the jurisdiction of the state or federal court situated
in the State of Connecticut in any action or proceeding arising out of or
relating to this Plan, and agrees that all claims in respect of any such action
or proceeding shall be heard and determined exclusively in such courts.

        6.8   Incapacity. In the event a Participant, Surviving Spouse or
beneficiary is declared incompetent and a conservator of the person legally
charged with the care of his or her person or his or her estate is appointed,
any benefits under this Plan to which the Participant, Surviving Spouse or
beneficiary is entitled shall be paid to such conservator or other person
legally charged with the care of the person or his or her estate. Except as
provided above in this paragraph when the Pension Committee in its sole
discretion determines that a Participant, Surviving Spouse or beneficiary is
unable to manage his or her financial affairs, the Retirement Committee may
direct the Company to make such distributions to any person for the benefit of
such Participant, Surviving Spouse or beneficiary.

        6.9   Unclaimed Benefit. Each Participant shall keep the Company or the
Pension Committee informed of his or her current address and the current address
of his or her spouse or beneficiary. The Pension Committee shall not be obliged
to search for the whereabouts of any person. If the location of a Participant,
Surviving Spouse, or other beneficiary is not made known to the Pension
Committee within three (3) years after the date which any payment of the
Supplemental Retirement Plan Benefit is due to be made, then the Company shall
have no further obligation to pay any benefit hereunder to such Participant,
Surviving Spouse, beneficiary or any other person and such benefit shall be
irrevocably forfeited.

        6.10 Limitation or Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Company nor any individual acting as an
Employee, agent, fiduciary or any other capacity of the Company or as a member
of the Pension Committee or Board of Directors shall be liable to any
Participant, former Participant, Surviving Spouse, beneficiary or any other
person for any claim, loss, liability or expense incurred in connection with the
Plan or any other forfeiture or nonpayment of any benefits under the Plan.

        6.11 No Guarantee of Benefits. Nothing contained in the Plan shall
constitute a guarantee by the Company or any other person or entity that the
assets of the Company will be sufficient to pay any benefit hereunder.

        6.12 Administration. The Company shall be responsible for the general
operation and administration of the Plan and for carrying out the provisions
thereof except for those duties and authority which are reserved to the Pension
Committee.

        In Witness Whereof the above Supplement Employee Retirement Plan is by
authority of The Board of Directors of Amphenol Corporation, adopted on the 25th
day of January, 1996.

5

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.18



AMPHENOL CORPORATION SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN Effective January 25,
1996 Incorporating: First Amendment (2000-1) effective January 1, 2000
AMPHENOL CORPORATION SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN PREAMBLE
Section I. Definitions.
Section II. Eligibility to Participate.
Section III. Eligibility for and Amount of Benefits.
Section IV. Form and Commencement of Benefits.
Section V. Amendment and Termination.
Section VI. Miscellaneous.
